Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 6 recites the idea of establishing a temperature threshold based on the gradient of temperature increase and the drive state of equipment to shut down an automatic driving ECU before reaching a temperature upper limit. Elements of the claimed invention are known, such as monitoring CPU temperature (Kitani, paragraph 0106) of an autonomous driving vehicle (Kitani, paragraph 0006), and evaluating temperature gradients (Purcell, column 2 lines 58-60, and Onouchi, paragraph 0016) for taking preventative actions (Onouchi, column 1 line 56- column 2 line 4, see previous office action), including knowledge of the drive state of cooling equipment (Onouchi, column 3 lines 1-4), and for prompting a transition between driving modes (Tesla, page 75, see previous office actions). However, these sources teach a set threshold temperature or a set threshold gradient of temperature increase, and do not teach varying a threshold based on the gradient of increase in the temperature of the automatic driving ECU based on a drive state of an equipment as claimed. Furthermore, the combination of references, as argued by the applicant in the remarks presented on 01/20/2022, fails to reproduce the result of the claimed invention, such that one of ordinary skill in the art would not think to modify the existing prior art in such a way to produce the result of the claimed invention. Thus, the independent claim material is considered allowable.
By at least their dependency on allowable subject matter, dependent claims 2-5 are also considered allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662